Citation Nr: 1021640	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for depression, claimed 
on a secondary basis.

4.  Entitlement to service connection for a sleep disorder, 
claimed on a secondary basis.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
December 2004, the RO denied the Veteran's claims for service 
connection for depression and a sleep disorder, both matters 
to include on a secondary basis.  In addition, the RO denied 
his claim for a total rating.  In a rating decision dated 
July 2006, the RO concluded that new and material evidence 
had not been submitted to reopen claims for service 
connection for varicose veins and hepatitis C.  

When this case was before the Board in August 2008, it was 
remanded to ensure due process.  By decision dated June 2009, 
the Board determined that new and material evidence had been 
submitted, and the claims for service connection for varicose 
veins and hepatitis C were reopened.  The claims for service 
connection for varicose veins and hepatitis C on the merits 
were remanded for additional development of the evidence and 
to ensure due process.  The claims for service connection for 
depression and a sleep disorder, and for a total rating were 
deferred.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2009, the Board referred to the September 1996 
statement from K.J.N. who stated he was a shipmate of the 
Veteran.  He claimed the Veteran's legs hurt and caused him 
problems in service.  He said the Veteran went to sick bay 
for treatment for his legs, and that the Veteran maintained 
the doctor was unable to do anything for him.  The RO/AMC 
should obtain the Veteran's service personnel records, and 
attempt to confirm whether K.J.N. served with him on the USS 
Kilauea.  The Board points out that K.J.N. provided his 
Social Security number in his September 1996 statement.

In addition, the Board notes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2009).  During 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dinges/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all elements of a service connection claim, including the 
degree of disability and the effective date of the award.  In 
the present appeal, the Veteran has not been provided with 
notice of the type of information and evidence needed to 
establish a disability rating or an effective date for the 
disability on appeal.  Thus, corrective notice can be 
provided on remand.

The Board notes that the Veteran was seen in service in 
October 1971 with complaints of left knee pain while climbing 
stairs.  His mother submitted a statement regarding his legs 
following his discharge from service.  The Board believes, 
therefore, that a VA examination, to include a review of the 
claims folder, is warranted to determine whether his varicose 
veins are related to service.  

The claims for service connection for depression, to include 
on a secondary basis and a sleep disorder, to include on a 
secondary basis, as well as the claim for a total rating are 
inextricably intertwined with the claims for service 
connection for varicose veins and hepatitis C.  See Harris v. 
Derwisnki, 1 Vet. App. 180, 183, (1991).  

The Board observes that it requested the above actions in its 
June 2009 remand.  However, it does not appear that any of 
the development requested was accomplished before the case 
was returned to the Board.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) that includes an 
explanation of the information and 
evidence needed to establish a disability 
rating and an effective date for the 
disability on appeal, as outlined by the 
Court in Dingess/Hartman.

2.  Request the Veteran's service 
personnel records through official 
sources.

3.  Attempt to verify whether K.J.N. (the 
author of the September 1996 lay statement 
in the claims file) served with the 
Veteran aboard the USS Kilauea.

4.  After the above has been completed to 
the extent possible, the Veteran should be 
afforded a VA vascular examination to 
determine the nature and etiology of his 
varicose veins.  All necessary tests should 
be performed.  The examiner is requested to 
provide an opinion concerning whether it is 
at least as likely as not that the 
Veteran's varicose veins are related to 
service.  A rationale for any opinion 
should be set forth.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.

5.  Thereafter, adjudicate the claims for 
service connection for varicose veins and 
hepatitis C on the merits.  If the 
Veteran's claims are not granted, he should 
be furnished an appropriate supplemental 
statement of the case addressing the claims 
for service connection for varicose veins, 
hepatitis C, depression and a sleep 
disorder, and the claim for a total rating, 
and be provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


